PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/572,629
Filing Date: 8 Nov 2017
Appellant(s): KOBAYASHI, Takaitsu



__________________
Sasha T. Varghese
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 15, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 17, 2020 from which the appeal is taken is being maintained by the examiner.
(2) Response to Argument
REJECTION OF CLAIMS 8-13 UNDER 35 U.S.C. § 112(a) AS ALLEGEDLY FAILING TO COMPLY WITH THE ENABLEMENT REQUIREMENT.
Regarding Appellant’s arguments in this section, Examiner maintains his position as outlined in the Non-Final office action that the disclosure is not enabling for one skilled in the art to provide a differential pressure increase of very small amounts. Appellant’s disclosure simply states that this is achieved by using a blower machine or a compressor (see p. [0009] and [0023] of specification), with no additional instructions. This is not enabling.
Appellant introduces the use of a piston to argue his point that supplementing very small differential pressures (pg. 4, 3rd paragraph of section A) is enabled. However, Appellant’s invention does not contain a piston, and nowhere in Appellant’s specification does it discuss using pistons to supplement the differential pressure. As stated in the previous paragraph, Appellant only provides the instruction of using a blower or a compressor to supplement the differential pressure.
Appellant further provides the argument that “all one skilled in the art would have to do is adjust (or control) the amount of the water-containing air, the air volume, the wind speed and the wind pressure of the blower/compressor, in accordance with the capability of the blower/compressor; and further adjust (or control) a capacity of a space where the differential pressure is increased…” Again, none of these details are found in Appellant’s specification, thereby showing that the disclosure fails to meet the enablement requirement.
It is further noted that while Appellant’s invention may work in theory, the invention would not work in the real world. Appellant’s invention involves supplying raw air (assuming at a pressure of 1 atm) 
When raw air is injected with fine water particles, the resulting pressure decreases by a very small amount, due to the heat absorption caused by the water evaporation, and subsequent drop in temperature.  However, the amount of fine water particles being injected is very minuscule compared to an entire space of raw air. Therefore, the overall pressure decrease is very small because the amount of air particles far outnumbers the amount of water particles.
One of ordinary skill in the art would have to find equipment to measure such as small pressure decrease, since this exact amount must be known in order to add it back to the water-containing air during the supplementing step of claim 1 (step c). However, it is not believed that such precise measuring instruments exist.
Appellant does not provide any numerical values or ranges of the pressure change/decrease. Since this pressure decrease must be very small, let us assume it is 1 mmHg (note that even this amount is very conservative). This is equivalent to 0.00132 atm. When compared to raw air at 1 atm, 1 mmHg is roughly 0.001 of the pressure of raw air. In order to be able to make such a measurement, the gage has to have a sensitivity of at least 0.0005, which is smaller than the error of commercially available gages. Commercially-available pressure gauges would not have the precision to measure this pressure change, and may attribute it to measurement error. Furthermore, one of ordinary skill would have to find a blower or a compressor that has the capabilities to be so finely controllable and responsive as to precisely and accurately increase the air pressure by such small amounts. Further, Applicant failed to enable the control system for this application, and the blower that may be controllable with such high precision. In addition to all of the above, the system is supposed to control a dynamic air flow to be fed to an engine, but the enclosure is disclosed as being sealed, - i.e., the air inside is static. For all the reasons discussed above, one of ordinary skill in the art would not be enabled to make and use the invention as disclosed and as claimed.  
In summary: Appellant failed to enable the magnitude of the application, the pressure sensor, the control system, and the control scheme.
REJECTION OF CLAIMS 8-10 AND 13 UNDER 35 U.S.C. § 102(A)(1) AS BEING ANTICIPATED BY GEIS.
Regarding Appellant’s arguments in this section, it is noted that the enablement rejection prevented any application of prior art, since it is believed that a blower/compressor with the capability of increasing pressure by very small amounts does not exist.
REJECTION OF CLAIMS 8 AND 11 UNDER 35 U.S.C. § 103 AS BEING UNPATENTABLE OVER GINTER IN VIEW OF TAKAHASHI.
Regarding Appellant’s arguments in this section, it is noted that the enablement rejection prevented any application of prior art, since it is believed that a blower/compressor with the capability of increasing pressure by very small amounts does not exist.
REJECTION OF CLAIM 12 UNDER 35 U.S.C. § 103 AS BEING UNPATENTABLE OVER GINTER IN VIEW OF TAKAHASHI, AND IN FURTHER VIEW OF FLETCHER.
Appellant’s arguments in this section depend on the same arguments made in sections B and C. As such, Appellant’s arguments have been addressed above in those sections.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741  

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.